Exhibit 10.2
 
TIME-VESTING NONQUALIFIED STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made as of December 19, 2011 (the “Grant Date”) between
Charter Communications, Inc., a Delaware corporation (the “Company”), and Thomas
Rutledge (the “Optionee”).
 
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Nonqualified Stock Option Agreement (the “Agreement”).
 
The undersigned Optionee has been granted an Option to purchase Shares of Class
A common stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:
 

  Vesting Schedule: As provided in Section 4 of the Agreement.         Exercise
Price per Share: $53.5951         Total Number of Shares under Option: 200,000  
      Total Exercise Price: $10,719,0002         Exercise Expiration Date:
December 19, 2021                 Charter Communications, Inc.                
/s/ Robert E. Quicksilver     Robert E. Quicksilver, Executive Vice    
President and Chief Administrative Officer



 
I, the undersigned, agree to this grant of an Option to purchase Shares of the
Company, acknowledge that this grant is subject to the terms and conditions of
the Plan and this Agreement, and have read and understand the terms and
conditions set forth in Sections 1 through 21 of this Agreement.

 

    /s/ Thomas Rutledge     Optionee (Thomas Rutledge)

 
 

--------------------------------------------------------------------------------

1 “Fair Market Value” on the Grant Date, which will mean the average of the high
and low sales prices of the Shares on the Nasdaq on the Grant Date
2 200,000 multiplied by the per-share exercise price
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.  
Grant of Option.

 



1.1 The Company hereby grants to the Optionee the right and option (the
“Option”) to purchase all or any part of the Total Number of Shares under Option
set forth above, subject to, and in accordance with, the terms and conditions
set forth in this Agreement.
 
1.2 The Option is not intended to qualify as an incentive stock option within
the meaning of Section 422 of the Code.
 
1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.
 
2.  
Purchase Price.

 



The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be the Exercise Price per Share set forth above.
 
3.  
Duration of Option.

 



The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”) and
shall expire as of the tenth (10th) anniversary of the Grant Date (“Exercise
Expiration Date”); provided, however, that the Option may be earlier terminated
as provided under the terms of the Plan and this Agreement.
 
4.  
Vesting of Option.

 



(a) Normal Vesting.  Unless otherwise provided in this Agreement or the Plan,
the Option granted hereunder shall, subject to the Optionee’s continued
employment with the Company or its Subsidiaries on each such vesting date
(except as provided otherwise in Sections 4(b) and 4(c)), vest and become
exercisable as to one-fourth of the Total Number of Shares (i.e., 50,000 Shares,
and each such group of Shares, a “Tranche”) on each of the first four (4)
anniversaries of the “CEO Effective Date” (as defined in the employment
agreement by and between the Optionee and the Company, dated and effective as of
December 19, 2011 (the “Employment Agreement”) (each such anniversary, an
“Annual Vesting Date”).  Each right of purchase shall be cumulative and shall
continue, unless sooner exercised or terminated as herein provided, during the
remaining period of the Exercise Term.  Notwithstanding any fractional number of
Shares resulting from the application of the foregoing percentages or vesting
provisions below, the Option shall only be exercisable with respect to a whole
number of Shares.
 
(b) Certain Terminations.  Subject to Section 4(c) but otherwise notwithstanding
anything to the contrary set forth in the Employment Agreement, the Plan or this
Agreement, upon the termination of employment of the Optionee:
 
(i) following the CEO Effective Date by the Company for Cause (as defined in the
Employment Agreement), by the Optionee without Good Reason (as defined in the
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Employment Agreement) or as a result of the Optionee’s death or Disability (as
defined in the Employment Agreement), any unvested portion of the Option shall
be cancelled and forfeited;
 
(ii) following the CEO Effective Date by the Company without Cause or by the
Optionee for Good Reason, subject to Section 4(c):
 
(A) the unvested Tranche, if any, held by Optionee that would, absent Optionee’s
termination of employment, vest on the Annual Vesting Date immediately following
the Date of Termination (as defined in the Employment Agreement) shall vest and
become exercisable upon the Date of Termination as to a number of Shares equal
to 50,000 multiplied by a fraction, the numerator of which is the number of
calendar days following the Annual Vesting Date immediately preceding the Date
of Termination (or, in the case of the Tranche that would vest on the first
Annual Vesting Date, the Grant Date) through the Date of Termination, and the
denominator of which is 365; provided that if Optionee’s employment is
terminated by the Company without Cause or by Optionee for Good Reason in either
case (x) upon or within thirty (30) calendar days before or twelve (12) months
after a Change in Control, or (y) prior to a Change in Control at the request of
a prospective purchaser whose proposed purchase would constitute a Change in
Control upon its completion, the entire unvested portion of the Option shall
vest and become exercisable in full upon the Date of Termination; and
 
(B) any portion of the Option that remains unvested after the application of
clause (A) shall be canceled and forfeited as of the Date of Termination; or
 
(iii) prior to the CEO Effective Date for any reason, the entire Option shall be
canceled and forfeited as of the Date of Termination.
 
 For purposes of this Agreement, “Change in Control” shall mean (a) “Change of
Control” as defined under the Employment Agreement.
 
(c) Forfeiture Resignation.  If, following the CEO Effective Date, Optionee
Voluntarily (as defined in the Employment Agreement) resigns without Good Reason
and assumes the role of chairman, chief executive officer, president or other
substantially similar role at Comcast, Time Warner Cable, Cablevision, or Cox or
any of their respective affiliates (or a company that is, at such time, a
top-four (4) multi-system operator peer of the Company, and any affiliate of any
such company) (each such company, a “Restricted Company”) at any time before the
18-month anniversary of the CEO Effective Date (such resignation, a “Forfeiture
Resignation”, and such 18-month anniversary, the “Release Date”), Optionee shall
forfeit any and all rights to the Option, and the Option shall immediately be
canceled (the “Forfeiture Provision”).  In order to implement the foregoing,
notwithstanding anything to the contrary set forth in this Agreement, the
Employment Agreement or the Plan, any Options which otherwise
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
would have vested pursuant to Section 4(a) prior the Release Date shall become
vested on the Release Date (and only if there has not been a Forfeiture
Termination); provided that if the Optionee’s employment is terminated in
accordance with Section 4(b)(ii) prior to the Release Date, any Options which
would have vested prior to such termination but for this Section 4(c), as well
as any Options which vest in accordance with Section 4(b)(ii), will become
vested on the Termination Date.  The Forfeiture Provision shall expire upon a
Change in Control that occurs prior to the Release Date, and any Options which
otherwise would have vested pursuant to Section 4(a) through the date of such
Change in Control shall become vested on such date.
 
(d) Examples.  By way of example, the Optionee is granted the Option on December
[19], 2011, and assume that the CEO Effective Date is February 13, 2012.
 
(i) Termination Example.  If Optionee is terminated by the Company without Cause
or resigns for Good Reason on August 13, 2013 (the Release Date), Optionee will
vest and become exercisable on the Date of Termination (i.e., August 13, 2013)
in (A) the first Tranche (i.e., as to 50,000 Shares subject to the Option) which
would have vested on February 13, 2013 but for Section 4(c), and (B) as to 50%
of the 50,000 Shares subject to the second Tranche that was scheduled to vest on
February 13, 2014 (i.e., as to 25,000 Shares) because Optionee was employed for
50% of the vesting year February 14, 2013 – February 13, 2014.  The remaining
unvested portion of the Option, consisting of 50% of the second Tranche and the
entire third and fourth Tranches, shall be forfeited and cancelled.
 
(ii) Change in Control Example.  A Change in Control occurs on June 30,
2012.  If Optionee is terminated by the Company without Cause or resigns for
Good Reason on September 1, 2012, the entire remaining unvested portion of the
Option shall vest and become exercisable on the Date of Termination.
 
(iii) Forfeiture Resignation Example.  Optionee Voluntarily resigns on February
14, 2013.  The first Tranche (i.e., as to 50,000 Shares) would have vested on
February 13, 2013 but for Section 4(c), but did not vest because February 13,
2013 is prior to the Release Date (i.e., August 13, 2013).  On May 25, 2013,
Optionee is hired as the chief executive officer of a Restricted Company and all
of the Options are immediately cancelled due to the Forfeiture Provision.  (If,
however, a Change in Control occurred on May 24, 2013, the Forfeiture Provision
would have expired and the first Tranche would have become fully exercisable on
May 24, 2013.)
 
4.2 Committee Discretion to Accelerate Vesting.  Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
all or any portion the Option at any time and for any reason.
 
5.  
Manner of Exercise and Payment.

 



5.1 Subject to the terms and conditions of this Agreement and the Plan, the
vested portion of the Option may be exercised by delivery of written notice in
person, electronically or by mail to the Plan Administrator (or his or her
designee).  Such notice shall state that the Optionee is electing to exercise
the Option and the number of Shares in respect of which the Option is being
exercised and shall be signed by the person or persons exercising
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
the Option.  If requested by the Committee, such person or persons shall (i)
deliver this Agreement to the Plan Administrator (or his or her designee) who
shall endorse thereon a notation of such exercise and (ii) provide satisfactory
proof as to the right of such person or persons to exercise the Option.
 
5.2 The notice of exercise described in Section 5.1 hereof shall be accompanied
by (a) the full purchase price for the Shares in respect of which the Option is
being exercised, in cash, by check, by transferring Shares to the Company having
a Fair Market Value on the date of exercise equal to the cash amount for which
such Shares are substituted, or in such other manner as may be permitted by the
Committee in its discretion, and (b) payment of the Withholding Taxes as
provided by Section 11 of this Agreement, and in the manner as may be permitted
by the Committee its discretion pursuant to Section 11 of this Agreement.
 
5.3 Upon receipt of notice of exercise and full payment for the Shares in
respect of which the Option is being exercised, the Company shall, subject to
the terms of the Plan, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.
 
5.4 Except as otherwise provided in Section 9, the Optionee shall not be deemed
to be the holder of, or to have any of the rights of a holder with respect to
any Shares subject to the Option until (i) the Option shall have been exercised
pursuant to the terms of this Agreement and the Optionee shall have paid the
full purchase price for the number of Shares in respect of which the Option was
exercised, (ii) the Company shall have issued and delivered the Shares to the
Optionee, and (iii) the Optionee’s name shall have been entered as a stockholder
of record on the books of the Company, whereupon the Optionee shall have full
voting and other ownership rights with respect to such Shares.
 
6.  
Exercisability upon Termination of Employment.

 



If, following the CEO Effective Date, the employment of the Optionee is
terminated for any reason other than for Cause (including, without limitation,
the Optionee’s ceasing to be employed by a Subsidiary or Division as a result of
the sale of such Subsidiary or Division or an interest in such Subsidiary or
Division or a termination of employment by the Optionee with or without Good
Reason), the vested portion of the Option shall (subject to Section 4(c))
continue to be exercisable in whole or in part at any time, but in no event
after the Exercise Expiration Date, for six (6) months after the Date of
Termination.  If the employment of the Optionee is terminated for Cause, the
entire Option (whether or not vested) shall terminate effective immediately
prior to the Optionee’s termination of employment.
 
7.  
Nontransferability.

 



The Option shall not be transferable other than by will or by the laws of
descent and distribution.  During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
8.  
No Right to Continued Employment.

 



Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company, or any Subsidiary or Affiliate of the Company, nor shall this
Agreement or the Plan interfere in any way with the right of the Company to
terminate the Optionee’s employment or service at any time.
 
9.  
Adjustments.

 



9.1 Change in Capitalization.  In the event of a Change in Capitalization, the
Committee shall make appropriate adjustments to (i) the number and class of
Shares or other stock or securities subject to the Option, or (ii) the purchase
price for such Shares or other stock or securities.  The Committee’s adjustment
shall be made in accordance with the provisions of the Plan and shall be
effective and final, binding and conclusive for all purposes of the Plan and
this Agreement.
 
9.2 Dividends and Other Distributions.  If the Company (i) makes extraordinary
distributions (by dividend or otherwise), (ii) grants rights to purchase
securities to existing shareholders as a group, or (iii) issues securities to
existing shareholders as a group (other than pursuant to (a) any equity awards
granted under the Company’s equity incentive compensation plans or (b) warrants
issued with an exercise price equal to the Fair Market Value on the date of
grant), in the case of clauses (ii) and (iii) at a price below Fair Market Value
(in each case of clauses (i), (ii) and (iii), an “Extraordinary Distribution”),
then to reflect such Extraordinary Distribution, this Option shall be adjusted
to retain the pre-Extraordinary Distribution aggregate “spread” by decreasing
the Exercise Price in a manner which would not result in the imposition of
penalty taxes on Optionee under Section 409A of the Code; provided that with
respect to any vested portion of this Option, the Committee, in its sole
discretion, may provide that, in lieu of such adjustment, the Optionee shall be
entitled to receive the amount of, and the benefits and rights associated with,
such Extraordinary Distribution in the same form and on the same terms as the
Extraordinary Distribution paid or provided to the Company’s shareholders based
upon the number of Shares underlying such vested portion of the Option.  Any
adjustment described in this Section 9.2 shall be implemented in accordance
with, and to the extent permitted by, Treasury Regulation §
1.409A-1(b)(5)(v)(D).  No adjustment to this Option shall be made in connection
with any distribution (by dividend or otherwise) other than an Extraordinary
Distribution.
 
10.  
Effect of a Merger, Consolidation or Liquidation.

 



Subject to the terms of the Plan and this Agreement, in the event of (a)  a
liquidation or dissolution of the Company or (b) a merger or consolidation of
the Company (a “Transaction”) that does not constitute a Change in Control, the
Options shall continue in effect in accordance with their respective terms,
except that the Committee may, in its discretion, do one or more of the
following: (i) shorten the period during which the Options are exercisable
(provided they remain exercisable for at least thirty (30) calendar days after
the date on which notice of such shortening is given to the Optionee); (ii)
accelerate the vesting schedule with respect to the Options; (iii) arrange to
have the surviving or successor entity assume the Options or grant replacement
Options with appropriate adjustments in the exercise prices, and
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
adjustments in the number and kind of securities or other property issuable upon
exercise or adjustments so that the Options or their replacements represent the
right to purchase or receive the stock, securities or other property (including
cash) as may be issuable or payable as a result of such Transaction with respect
to or in exchange for the number of Shares purchasable and receivable upon the
exercise of the Options had such exercise occurred in full prior to the
Transaction; or (iv) cancel the Options upon the payment to the Optionee in cash
of an amount that is equal to the amount, if any, by which Fair Market Value of
the Shares subject to the Option or portion thereof exceed the aggregate
exercise price for such Shares under the Option or portion thereof surrendered
at the effective time of the Transaction.  The treatment of any Option as
provided in this Section 10 shall be conclusively presumed to be appropriate for
purposes of Section 10 of the Plan.
 
11.  
Withholding of Taxes.

 



At such times as the Optionee recognizes taxable income in connection with the
receipt of Shares hereunder (a “Taxable Event”), the Optionee shall pay to the
Company an amount equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld by the Company in connection
with the Taxable Event (the “Withholding Taxes”) prior to the issuance, or
release from escrow, of such Shares.  The Company shall have the right to deduct
from any payment to an Optionee an amount equal to the Withholding Taxes in
satisfaction of the obligation to pay Withholding Taxes.  In satisfaction of the
obligation to pay Withholding Taxes to the Company, the Optionee may make a
written election (the “Tax Election”), which may be accepted or rejected in the
discretion of the Committee, to have withheld a portion of the Shares then
issuable to him or her having an aggregate Fair Market Value equal to the
Withholding Taxes.  Notwithstanding the foregoing, the Committee may, in its
discretion, provide that Optionee shall not be entitled to exercise his Options
for which cash has not been provided by the Optionee with respect to the
applicable Withholding Taxes.
 
12.  
Optionee Bound by the Plan.

 



The Optionee hereby acknowledges that the Optionee may receive a copy of the
Plan upon request to the Plan Administrator and agrees to be bound by all the
terms and provisions of the Plan.
 
13.  
Entire Agreement; Modification of Agreement.

 



This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and,
except as otherwise specifically provided herein, supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  For the avoidance of doubt, the Optionee
acknowledges and agrees that, notwithstanding anything to the contrary set forth
in any employment agreement between the Optionee and the Company, the vesting of
the Option, including, without limitation, upon a termination of the Optionee’s
employment and upon a Change in Control, shall be governed by the terms of this
Agreement.  This Agreement may be modified, amended, suspended or terminated by
the Committee in its discretion at any time, and any terms or conditions may be
waived by the Committee in its discretion at any time; provided, however, that
all such modifications, amendments, suspensions, terminations or waivers that
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
shall adversely effect an Optionee shall only be effective pursuant to a written
instrument executed by the parties hereto.
 
14.  
Severability.

 



Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
15.  
Governing Law.

 



The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
 
16.  
Successors in Interest.

 



This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Optionee’s
legal representatives.  All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators, successors.
 
17.  
Resolution of Disputes.

 



Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Optionee and Company for all purposes.
 
18.  
Acquired Rights.

 
The Optionee acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the award of the Option made under this
Agreement is completely independent of any other award or grant and is made at
the sole discretion of the Company; (c) no past grants or awards (including,
without limitation, the Option awarded hereunder) give the Optionee any right to
any grants or awards in the future whatsoever; and (d) any benefits granted
under this Agreement are not part of the Optionee’s ordinary salary, and shall
not be considered as part of such salary in the event of severance, redundancy
or resignation.
 
19.  
Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
20.  
Compliance with Laws.

 
The issuance of the Option (and the Shares acquired upon exercise of the Option)
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
any Securities Laws and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto.  The
Company shall not be obligated to issue the Option or any of the Shares pursuant
to this Agreement if any such issuance would violate any such requirements.
 
21.  
Company Recoupment.

 
The Optionee’s right to the Option granted hereunder and the Shares acquired
upon exercise of the Option shall in all events be subject to any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.
 


-9-
 

--------------------------------------------------------------------------------

 


 